Name: Commission Regulation (EEC) No 1048/89 of 21 April 1989 amending Regulation (EEC) No 570/88 on the sale of butter at reduced prices and the granting of aid for butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs
 Type: Regulation
 Subject Matter: foodstuff;  food technology;  agricultural policy;  marketing;  processed agricultural produce
 Date Published: nan

 No L 111 /24 Official Journal of the European Communities 22. 4. 89 COMMISSION REGULATION (EEC) No 1048/89 of 21 April 1989 amending Regulation (EEC) No 570/88 on the sale of butter at reduced prices and the granting of aid for butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, tendering security should be raised to ECU 1 50 per tonne ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 763/89 (2), and in particular Articles 6 (7) and 12 (3) thereof, HAS ADOPTED THIS REGULATION : Whereas Article 1 of Commission Regulation (EEC) No 570/88 (3), as last amended by Regulation (EEC) No 352/89 (4), provides for the packaging of market butter even if, after its manufacture, it is to be traced in the same establishment ; whereas this requirement as regards packaging may, in these circumstances, be waived without implications for the control procedure ; Whereas Article 4 of the abovementioned Regulation sets out the end products according to formulae A,B,C and D into which the butter or concentrated butter must be incorporated ; whereas the application of formula C gives rise to certain difficulties as regards the total fat content of uncooked dough and powder preparations ; whereas these difficulties should be remedied by changing the wording of the relevant provisions and allow for their application for products which have already been manufactured and where the time limit for final incorporation has not expired ; Article 1 Regulation (EEC) No 570/88 is hereby amended as follows : 1 . Point (a) in the second subparagraph of Article 1 is replaced by : '(a) butter which, in the Member State of manufacture, meets the definition and grading requirements laid down in Article 1 (3) (b) of Regulation (EEC) No 985/68 and the packaging of which is marked accordingly. Where the butter is manufactured in the same establishment as that in which the tracers are added, the packaging of the butter prior to the addition of tracers shall not be required.' 2. In Article 4, point 3 (a)  point 1 (i) is replaced by : '(i) with a flour base of 51 % or more of the weight of the constituents except water, mixed with milk fat and with other ingredients such as sugar (sucrose), eggs or egg yolk, milk powder, salt, etc., and with a milk fat content by weight which exceeds 90 % of the total fat content, not including the fat forming part of the normal composition of the ingredients  point 2 (i) is replaced by : '(i) with a 40 % higher flour and/or starch base mixed with milk fat and with other ingredients such as = sugar (sucrose), powdered egg or powdered egg yolk, milk powder, salt, etc., and with a milk fat content by weight which exceeds 90 % of the total fat content, not including the fat forming part of the normal composition of the ingredients Whereas Article 11 of the abovementioned Regulation lays down different time limits for the addition of tracers to butter, the manufacture of concentrated butter and the incorporation into end products ; whereas, given the current trend of butter prices and in order to ensure that operators using butter are treated in the same way as those using concentrated butter, one period of six months should be set within which tracing, concentration, as necessary, and final incorporation must take place ; Whereas in order to ensure the genuineness of the tenders bearing in mind the market situation, the (') OJ No L 148, 28 . 6. 1968, p. 13 . (2) OJ No L 84, 29. 3 . 1989, p. 1 . (3) OJ No L 55, 1 . 3 . 1988 , p. 31 . h) OJ No L 42, 14. 2. 1989, p. 7 . 22. 4. 89 Official Journal of the European Communities No L 111 /25  under (a), second indent, the words 'in the third indent of Article 11 ' are replaced by 'in Article li ';  under (b)  first indent, the words 'within the period specified in the first indent of Article 11 ' are deleted ;  second indent, the words 'in the third indent of Article 11 ' are replaced by 'in Article 11 ' ; (b) paragraph 4, third subparagraph, the words 'the periods specified in the first and third indents of Article 11 ' are replaced by 'the period specified in Article 11 '. 3 . Article 1 1 is replaced by : 'Article 11 The products referred to in Article 1 shall be processed and incorporated into the end products in the Community within a period of six months following the month of the closing date for the submission of tenders in response to the individual invitation to tender fixed in accordance with Article 14 (2).' 4. In Article 17 ( 1 ), '60 ECU' is replaced by 'ECU 150'. 5. In Article 18 (a) paragraph 3  the words in the first subparagraph, 'in the third indent of Article 11 ', are replaced by 'in Article 11 ';  the words at the beginning of the sentence in the second subparagraph, 'the periods set in Article 11 ', are replaced by 'the period set in Article 11 '; (b) paragraph 4, the words 'within the periods laid down in Article 11 ' are replaced by 'within the period laid down in Article 11 '. 6 . In Article 22 (a) paragraph 3  the words at the beginning of the sentence, 'in the third indent of Article 11 ', are replaced by 'in Article 11 '; Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. However, at the request of the interested party the provisions of point 2 of Article 1 shall be applicable to final products manufactured before the date of entry into force of this Regulation if the time limit for final incorpo ­ ration has not expired. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 April 1989. For the Commission Ray MAC SHARRY Member of the Commission